Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.44 Filed 05/06/21 Page 1 of 35




                          United States District Court
                          Eastern District of Michigan
                               Southern Division

  United States of America,

             Plaintiff,
                                          Hon. Linda V. Parker
  V.
                                          Case No. 21-CR-20256
  YiHou Han,

             Defendant.


                             Plea Agreement
       The United States of America, by and through the Department of

 Justice, Criminal Division, Fraud Section ("the government") and the

 defendant YiHou Han, have reached a plea agreement under Rule 11 of

 the Federal Rules of Criminal Procedure. The plea agreement's terms

are:

 1.    Count of Conviction
       The defendant will waive her right to an indictment and will plead

guilty to Count 1 of the Information. Count 1 charges the defendant

with Conspiracy to Commit Bank Fraud and Wire Fraud in violation of

18 U.S.C. §1349.



                                 Page 1 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.45 Filed 05/06/21 Page 2 of 35




 2.   Statutory Maximum Penalties

      The defendant understands that the count to which she is

 pleading guilty carries the following minimum and maximum statutory

 penalties:

  Count 1      Term of imprisonment:           30 years

               Fine:                           $1,000,000 or twice the
                                               gross pecuniary gain or the
                                               gross pecuniary loss
              Term of supervised release:      5 years



 3.   Agreement Not to Bring Additional Charges

      If the Court accepts this agreement and imposes sentence

 consistent with its terms, the government will not bring additional

charges against the defendant for the conduct reflected in the factual

basis of this Rule 11 Plea Agreement.

4.    Elements of Count of Conviction

      The elements of Count 1 are:

      (A) First, that two or more persons conspired, or agreed, to

      commit the crimes of bank fraud or wire fraud; and

      (B) Second, that the defendant knowingly and voluntarily joined

      the conspiracy.


                               Page 2of35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.46 Filed 05/06/21 Page 3 of 35




       The elements of the objects of the conspiracy are:

       Bank Fraud in violation of 18   U.S.C. § 1344(2)
       (A) First, that the defendant knowingly executed a scheme to

       obtain any of the money, funds, or property owned by or under the

       control of a bank by means of false or fraudulent pretenses,

      representations or promises;

       (B) Second, that the scheme included a material

      misrepresentation or concealment of a material fact;

       (C) Third, that the defendant had the intent to deceive or cheat

      someone for the purpose of either causing a financial loss to

      another or bringing about a financial gain to herself or to another

      person; and

      (D) Fourth, that the bank was federally insured.

      Wire Fraud in violation of 18 U.S.C.    §   1343

      (A) First, that the defendant knowingly participated in a scheme

      to defraud in order to obtain money or property;

      (B) Second, that the scheme included a material

      misrepresentation or concealment of a material fact;

      (C) Third, that the defendant had the intent to defraud; and


                               Page 3 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.47 Filed 05/06/21 Page 4 of 35




       (D) Fourth, that the defendant used or caused another to use wire

       communications in interstate commerce in furtherance of the

       scheme.

 5.   Factual Basis

      The parties agree that the following facts are true, accurately

 describe the defendant’s role in the offense, and provide a sufficient

 factual basis for the defendant’s guilty plea:

 Relevant Entities

      Holding Company A was a unitary thrift holding company based

 in the Eastern District of Michigan. Holding Company A was registered

 with the United States Securities and Exchange Commission (“SEC”),

 an agency of the United States, pursuant to Section 12(b) of the

 Securities Exchange Act of 1934. In or around the fall of 2017, Holding

 Company A completed an initial public offering, and the company’s

 stock began trading publicly on the Nasdaq Stock Market, a national

 securities exchange.

      Financial Institution A was a federally insured depository

institution established in or around 1984 that offered a broad range of

loan products to the residential and commercial markets. Financial


                                Page 4of35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.48 Filed 05/06/21 Page 5 of 35




 Institution A was a wholly owned subsidiary of Holding Company A

 (hereinafter, Holding Company A and Financial Institution A are

 collectively referred to as the “Bank”). Financial Institution A’s

 headquarters and operational center were located in Southfield,

 Michigan, in the Eastern District of Michigan, with branches located in

 San Francisco, California; Los Angeles, California; Seattle, Washington;

 and New York, New York.

      Most of Financial Institution A’s senior management and

 operational functions were located in Southfield, Michigan. These

 operational functions and personnel included the majority of employees

 in the Underwriting Department and the Quality-Control Department.

 Financial Institution A’s Underwriting Department received and

 reviewed loan applications submitted by the Bank’s loan officers,

 including for residential loans, and determined whether the Bank

 should originate the loans. The Quality-Control Department audited

loans and loan applications both before and after they were fully

funded, to ensure they were in full compliance with the Financial

Institution A’s underwriting guidelines and policies.




                               Page 5 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.49 Filed 05/06/21 Page 6 of 35




       Financial Institution A also employed loan officers who worked at

 the various branches and were responsible for originating residential

 loans. Financial Institution A used a commission-based compensation

 structure for loan officers that was based on the total dollar volume of

 the residential loans originated by the officer. Generally, the more

 loans that the loan officer originated, the more personal income the loan

 officer earned, and the more revenue that Financial Institution A

 generated through fees and interest associated with the loans.

 The Defendant and Relevant Individuals

      The defendant worked at Financial Institution A from in or

 around 2009 through in or around 2019. The defendant worked as a

 bank teller from 2009 through in or around 2011. The defendant served

 as a loan officer from in or around 2011 through in or around 2016,

when she was promoted to Senior Loan Officer. In or around 2017, the

 defendant was promoted to Vice President and in or around 2018 was

promoted again to Managing Director for Residential Lending, a

position in which she oversaw the Bank’s New York residential-lending

operations. From in or around 2011 through in or around 2019, the

defendant originated residential loans in various locations, including


                               Page 6of35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.50 Filed 05/06/21 Page 7 of 35




 San Francisco, New York, and Los Angeles. The defendant also

 provided informal training, mentoring, and oversight to loan officers

 and staff throughout Financial Institution A’s operations, and helped

 train and mentor more than 30 loan officers and loan assistants. At all

 times relevant to this Information, the defendant acted within the scope

 of her agency and employment at Financial Institution A and Holding

 Company A, and with the intent, at least in part, to benefit Financial

 Institution A, Holding Company A, and the Bank’s senior management,

 including Executive 1, Executive 2, Executive 3, and Executive 4.

      Executive 1 was the founder and majority shareholder of

 Financial Institution A and provided oversight over the management of

Financial Institution A, including its residential-lending programs.

      Executive 2 served as Chief Operating Officer and Chief Financial

Officer of Financial Institution A and provided oversight over the

management of Financial Institution A, including its residential

lending programs.

      Executive 3 served as President of Commercial and Retail

Banking and the Chief Lending Officer of Financial Institution A, and




                               Page 7 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.51 Filed 05/06/21 Page 8 of 35




 provided oversight over Financial Institution A’s lending operations

 throughout the United States.

      Executive 4 served as the Senior Vice President and Regional

 Director of Financial Institution A and provided oversight over

 Financial Institution A’s residential-lending operations throughout

 California, including in Los Angeles and San Francisco.

 Financial Institution A’s Residential Lending Operations

      It was the practice of Financial Institution A to make loans

 secured by real property to borrowers. Such loans were often called

 mortgages or mortgage loans. In determining whether or not to extend

 any such loan, it was also the practice of Financial Institution A’s

Underwriting Department to rely upon the information contained in the

borrower’s mortgage-related documents, such as the Uniform

Residential Loan Application (or a “Form 1003”) and supporting

documentation provided by the borrower.

      Form 1003, which was designed to be completed by the applicant

borrower with the lender’s assistance, required that the borrower

truthfully provide to the lender various information, including

employment information, monthly income, and detailed financial


                                Page 8 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.52 Filed 05/06/21 Page 9 of 35




 information. Form 1003 also required the borrower to provide specifics

 of the residential-property transaction, such as the purchase price and

 whether the borrower would use the property as a primary residence,

 secondary residence, or investment.

      Near the end of Form 1003, the form required an attestation

 indicating that the borrower agreed and acknowledged to the lender

 that the information provided in the application: (a) was true and

 correct and that any intentional or negligent misrepresentation of the

 information contained in the application may result in civil or criminal

liability; and (b) would be supplemented in the event material facts

changed prior to the closing of the loan.

Financial Institution A’s Advantage Loan Program

         a. Overview of the Advantage Loan Program

      The origination of mortgage loans comprised the largest portion of

Financial Institution A’s loan portfolio. In or around 2011, Financial

Institution A created a residential loan program known as the

Advantage Loan Program, which consisted of one, three, five, or seven

year adjustable rate mortgages. The Advantage Loan Program was

designed for members of the Asian community, with the primary


                               Page 9 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.53 Filed 05/06/21 Page 10 of 35




 markets being San Francisco, Los Angeles, New York, and Seattle. The

 program touted its “flexible” documentation requirements and fast

 underwriting and closing capabilities. The program required a

 minimum 35% down-payment and charged higher rates and fees than

 were available elsewhere in the market, but it did not require

 submission of typical documentation, such as an applicant’s tax returns

 or payroll records.

       Employees and agents of Financial Institution A originated at

 least $5 billion in loans through the Advantage Loan Program between

 in or around 2011 and in or around 2019, including at least 1,288

 Advantage Loan Program mortgage loans originated by the defendant,

 representing approximately $683,535,305 in credit extended by

 Financial Institution A.

       The defendant worked closely with and at the direction of

 Executive 1, Executive 2, Executive 3, Executive 4, and others to

 develop, expand, and manage the Advantage Loan Program, including

 by, among other things, hiring, training, and mentoring loan officers

 and loan assistants, expanding the Bank’s presence into new geographic

 markets, and participating in meetings with regulators and potential


                               Page 10 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.54 Filed 05/06/21 Page 11 of 35




 investors during which the Advantage Loan Program was discussed.

 Additionally, in or around 2018, the defendant began attending monthly

 executive sales meetings with Executive 1, Executive 2, Executive 3,

 and Executive 4, during which the Advantage Loan Program’s

 performance was discussed.

          b. Financial Institution A’s Underwriting Guidelines and
             Representations Regarding Underwriting for the Advantage
            Loan Program

       Financial Institution A’s Underwriting Department maintained

 internal underwriting guidelines (the “Underwriting Guidelines”) that

 governed the loan approval process for the Advantage Loan Program.

 Underwriting Guidelines required loan officers to obtain various

 documents from the borrower and the borrower’s employer. According

 to the Underwriting Guidelines, the loan officer would often be required

 to obtain, among other records, documentation supporting the

 borrower’s employment and income including, for instance, a

 verification of employment (“VOE”) letter from the borrower’s employer.

 Generally, the VOE provided the borrower’s title, salary, and start date

 of employment. In some instances, the Underwriting Guidelines

 allowed the borrower to provide bank statements to demonstrate a


                               Page 11 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.55 Filed 05/06/21 Page 12 of 35




 pattern of income for the borrower in lieu of independent confirmation

 of income, such as pay stubs or a W-2.

       In addition, as part of the application process for the Advantage

 Loan Program, if borrowers received funds to help with their down

 payments, the Underwriting Guidelines required the loan officers to

 obtain mortgage gift letters, which would memorialize the amount of

 the “gift,” the nature of the relationship between the borrower and the

 donor, and that the borrower was under no obligation to return the

 money provided for the down payment on the residence. Under these

 Underwriting Guidelines, only family members of the borrower were

 permitted to provide “gift” funds for a borrower’s down payment.

       Similarly, in some instances, Financial Institution A’s

 Underwriting Department required loan officers to obtain “letters of

 explanation” from a borrower to address anomalous aspects of a

 borrower’s loan application, or certain portions of the application that

 appeared to be inconsistent with the Underwriting Guidelines. For

 example, a “letter of explanation” from the borrower might be required

 to document that the borrower was currently living with a family




                               Page 12 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.56 Filed 05/06/21 Page 13 of 35




 member rent-free, or that negative information in the borrower’s credit

 report had been appropriately addressed.

       In addition to collecting these documents, loan officers were

 supposed to calculate the borrower’s debt-to-income ratio. The debt-to-

 income ratio was a personal-finance measure that compared the amount

 of debt a borrower had to the borrower’s overall income and was used to

 measure the borrower’s ability to manage monthly mortgage payments.

 Taken together, the various documents obtained from the borrower and

 the borrower’s employer, and related information, were critical to

 completing the Form 1003 and assessing the creditworthiness of a

 borrower’s application.

       In its public filings submitted to the SEC and disclosed to the

 investing public between in or around 2017 and in or around 2019,

 Holding Company A made certain material representations regarding

 Financial Institution A’s Advantage Loan Program, including its

 underwriting process. For instance, in its SEC registration statement

 Form S-i/A, filed on or about November 7, 2017, Holding Company A

 claimed that the Bank’s “board of directors and management team have

 created a risk-conscious culture that is focused on quality growth,” and


                               Page 13 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.57 Filed 05/06/21 Page 14 of 35




 that the Bank had “a disciplined and conservative underwriting

 approach[.]” In these filings, Holding Company A described the Bank’s

 loan officers as the “first line of defense for assuring credit quality and

 the integrity of our risk rating process[,]” and claimed that the Bank’s

 loan approval process required the Bank’s loan officers to obtain

 information from borrowers, meet face-to-face with each borrower, and

 produce a narrative document recommending the loan.

 Purpose of the Conspiracy

       It was the purpose of the conspiracy for the defendant and her co

 conspirators to unlawfully enrich themselves and, in part, benefit the

 Bank by: (1) submitting false and fraudulent loan applications, and

 training other co-conspirator loan officers to submit false and

 fraudulent loan applications, for the Advantage Loan Program; (2)

 generating revenue for the Bank and earning money through

 commissions based on the volume of false and fraudulent loans

 originated under the Advantage Loan Program; and (3) concealing the

 conspiracy.




                                Page 14 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.58 Filed 05/06/21 Page 15 of 35




 The Manner and Means of the Conspiracy

       The defendant and others participated in a widespread conspiracy

 to engage in a sophisticated scheme centering on Financial Institution

 A’s Advantage Loan Program. The defendant and her co-conspirators

 agreed to commit the objects of the conspiracy as described in the

 Information. The conspiracy included, but was not limited to, the

 following manner and means described below.

       Members of the Bank’s senior management encouraged the

 defendant and her co-conspirators to increase the volume of Advantage

 Loan Program loan originations in order to increase Financial

 Institution A’s revenue.

       With the knowledge and encouragement of members of Financial

 Institution A’s senior management, including Executive 1, Executive 2,

 Executive 3, and Executive 4, the defendant and her co-conspirators

 falsified documents and material information about borrowers’

 qualifications for the Advantage Loan Program, and concealed material

 information about borrowers from Financial Institution A’s

 Underwriting Department, in order to increase the volume of loans




                               Page 15 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.59 Filed 05/06/21 Page 16 of 35




 originated under the Advantage Loan Program       —   which, in turn,

 increased the Bank’s revenue   —   and their personal commissions.

       The defendant and her co-conspirators knowingly provided

 Advantage Loan Program loans to borrowers involved in money

 laundering and tax-evasion activity. These borrowers operated

 businesses that did not report their taxable income to U.S. taxing

 authorities, and instead concealed and disguised the source and origin

 of their income. The defendant and her co-conspirators also provided

 loans to borrowers who hid their assets from the U.S. government in

 order to qualify for government-sponsored benefits.

       In connection with loans provided to these and other borrowers,

 the defendant and her co-conspirators falsified and caused to be

 falsified: borrowers’ income and debt-to-income ratios; information

 contained in Form 1003s, including borrowers’ job titles, employment

 history, and whether the application was taken face-to-face; and

 supporting documents, including verification of employment letters, gift

 letters, face-to-face interview narratives, and letters of explanation.

 The defendant and her co-conspirators also directed borrowers to make




                                Page 16 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.60 Filed 05/06/21 Page 17 of 35




 structured deposits to appear consistent with the falsified income

 included in their loan applications.

       The defendant and her co-conspirators concealed information from

 Financial Institution A’s Underwriting Department and Quality-

 Control Department that the defendant believed would delay or prevent

 the Bank from originating loans under the Advantage Loan Program.

       The defendant and her co-conspirators sent, and caused to be sent,

 the loan applications and supporting documents containing false and

 fraudulent information to Financial Institution A’s Underwriting

 Department through use of interstate wire communications. The

 purpose and foreseeable consequence of transmitting the falsified loan

 applications and supporting documents was to cause Financial

 Institution A’s Underwriting Department to approve the fraudulent

 loans and disburse loan proceeds; to in turn cause Financial Institution

 A to pay the defendant and her co-conspirators commission fees; and to

 generate revenue for the Bank through increased loan originations.

       The false and fraudulent information described above that the

 defendant and her co-conspirators included and caused to be included in

 Advantage Loan Program applications, was ultimately transmitted to,


                               Page 17 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.61 Filed 05/06/21 Page 18 of 35




 and relied upon by, Financial Institution A and its Underwriting

 Department and caused Financial Institution A to originate residential

 mortgage loans and extend credit to borrowers that otherwise would not

 have qualified for credit from Financial Institution A based upon the

 Underwriting Guidelines. The origination of the fraudulent loans

 directly increased the defendant and her co-conspirators’ personal

 income through the generation of commissions and increased Financial

 Institution A’s revenue through fees and interest associated with the

 origination of the fraudulent loans.

       The defendant and her co-conspirators undermined Financial

 Institution A’s ability to implement effective anti-money laundering

 controls to monitor, investigate, and report potentially suspicious

 activity involving Advantage Loan Program borrowers, in contravention

 of applicable anti-money laundering laws and regulations. For

 example, the defendant and her co-conspirators would and did advise

 borrowers to transfer funds to third parties, who would then transfer

 the funds back to the borrowers by disguising such funds as “gifts.” In

 doing so, the defendant and her co-conspirators caused borrowers to

 create a series of layered transactions designed to conceal and obscure


                               Page 18 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.62 Filed 05/06/21 Page 19 of 35




 the true source and origin of the funds used as down payments for the

 mortgages and to promote the underlying fraud scheme.

       During the conspiracy period, the defendant originated at least

 1,288 Advantage Loan Program mortgage loans, representing at least

 $683,535,305 in credit extended by Financial Institution A. Between in

 or around 2015 and in or around 2019, the overwhelming majority of

 the loans the defendant originated included one or more of the

 fraudulent actions described above, with the most common fabrication

 being the borrower’s income, and the defendant earned approximately

 $3,381,355.26 in commissions, primarily as a result of the origination of

 these fraudulent loans.

       The defendant committed all of the above acts knowingly and

 willfully, and with the intent to defraud. The defendant agrees that she

 used sophisticated means as part of the fraud scheme, meaning,

 especially complex and especially intricate offense conduct pertaining to

 the execution and concealment of the offense, and that $3,381,355.26

 was the financial gain that she obtained from the conspiracy.




                               Page 19 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.63 Filed 05/06/21 Page 20 of 35




 6.    Advice of Rights

       The defendant has read the Information, has discussed the

 charges and possible defenses with her attorney, and understands the

 crime charged. The defendant understands that, by pleading guilty, she

 is waiving many important rights, including the following:

       A.    The right to plead not guilty and to persist in that plea;

       B.    The right to a speedy and public trial by jury;

       C.    The right to the assistance of an attorney at every critical

       stage of the proceedings, including trial;

       D.    The right to an appointed attorney, if the defendant cannot

       afford to retain one;

       E.    The right to be presumed innocent and to require the

       government to prove the defendant guilty beyond a reasonable

       doubt at trial;

       F.    The right to confront and cross-examine adverse witnesses

       at trial;

       G.    The right to testify or not to testify at trial, whichever the

       defendant chooses;




                                Page 20 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.64 Filed 05/06/21 Page 21 of 35




       H.    If the defendant chooses not to testify, the right to have the

       jury informed that it may not treat that choice as evidence of guilt;

       I.    The right to present evidence or not to present evidence at

       trial, whichever the defendant chooses; and

       J.    The right to compel the attendance of witnesses at trial.

 7.    Collateral Consequences of Conviction

       The defendant understands that her conviction here may carry

 additional consequences under federal or state law. The defendant

 understands that, if she is not a United States citizen, her conviction

 here may require her to be removed from the United States, denied

 citizenship, and denied admission to the United States in the future.

 The defendant further understands that the additional consequences of

 her conviction here may include, but are not limited to, adverse effects

 on the defendant’s immigration status, naturalized citizenship, right to

 vote, right to carry a firearm, right to serve on a jury, and ability to hold

 certain licenses or to be employed in certain fields. The defendant

 understands that no one, including the defendant’s attorney or the

 Court, can predict to a certainty what the additional consequences of

 the defendant’s conviction might be. The defendant nevertheless


                                Page 21 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.65 Filed 05/06/21 Page 22 of 35




 affirms that the defendant chooses to plead guilty regardless of any

 immigration or other consequences from her conviction.

 8.    Defendant’s Guideline Range

       A.      Court’s Determination

       The Court will determine the defendant’s guideline range at

 sentencing.

       B.   Acceptance of Responsibility

       The government recommends under Federal Rule of Criminal

 Procedure 11(c)(1)(B) that the defendant receive a two-level reduction

 for acceptance of responsibility under USSG    §   3E1.1(a). Further, if the

 defendant’s offense level is 16 or greater and the defendant is awarded

 the two-level reduction under USSG    §   3E1.1(a), the government

 recommends that the defendant receive an additional one-level

 reduction for acceptance of responsibility under TJSSG     §   3E1.1~b). If,

 however, the government learns that the defendant has engaged in any

 conduct inconsistent with acceptance of responsibility—including, but

 not limited to, making any false statement to, or withholding

 information from, her probation officer; obstructing justice in any way;

 denying her guilt on the offense(s) to which she is pleading guilty;



                               Page 22 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.66 Filed 05/06/21 Page 23 of 35




 committing additional crimes after pleading guilty; or otherwise

 demonstrating a lack of acceptance of responsibility as defined in USSG

 §   3E1.1—the government will be released from its obligations under

 this paragraph, will be free to argue that the defendant not receive any

 reduction for acceptance of responsibility under USSG     §   3E1.1, and will

 be free to argue that the defendant receive an enhancement for

 obstruction of justice under USSG   §   3C1.1.

        C.   Other Guideline Recommendations

        The parties recommend that the following guideline provisions

 apply to defendant’s guideline calculation on Count 1:

     • USSG Section 2B1.1(a)(1): Base Offense Level of 7

     • USSG Section 2B1.1(b)(1)(I): Gain Greater than $1,500,000 (add

        16 Levels)

     • USSG Section 2B1.1(b)(10)(C): Sophisticated Means (add 2 levels)

     • USSG Section 3B1.1(b) or (c): Aggravating Role (add 2 or 3 levels)

        The parties agree to recommend that the Aggravating Role

 provision under USSG Section 3B1.1 of up to 3 levels applies. However,

 there is no recommendation or agreement as to whether subsection (c)

 (add 2 levels) or subsection (b) (add 3 levels) applies to the defendant.


                                Page 23 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.67 Filed 05/06/21 Page 24 of 35




       The parties have no other recommendations as to the defendant’s

 guideline calculation as part of this agreement.

       D.    Substantial Assistance

       If the government determines, in its exclusive judgment, that

 defendant has both complied with her obligations under this agreement

 and provided substantial assistance to law enforcement in the

 prosecution or investigation of another (“substantial assistance”), it will

 move the Court pursuant to USSG Section 5K1.1 to fix an offense level

 and corresponding guideline range below that otherwise dictated by the

 sentencing guidelines.

       At this time the government makes no agreement or

 representation as to whether any cooperation that defendant has

 provided or intends to provide constitutes or will constitute substantial

 assistance. The decision whether defendant has provided substantial

 assistance will rest solely within the exclusive judgment of the United

 States. The government’s determination whether defendant has

 provided substantial assistance will not depend in any way on whether

 the government prevails at any trial or court hearing in which




                               Page 24 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.68 Filed 05/06/21 Page 25 of 35




 defendant testifies or in which the government otherwise presents

 information resulting from defendant’s cooperation.

       E.       Parties’ Obligations

       Both the defendant and the government agree not to take any

 position or make any statement that is inconsistent with any of the

 guideline recommendations or factual stipulations in paragraphs 8.B,

 8.C, or 8.D. The government agrees to recommend only the

 applicability of the guidelines described by paragraphs 8.B, 8.C, and

 8.D., but is free to rebut any guideline recommendation by the

 defendant that is not contemplated in paragraphs 8.B,   8.C,   and 8.D.

 Other than the guideline recommendations in those paragraphs,

 however, the defendant is not restricted in what the defendant may

 argue or present to the Court as to the defendant’s guideline

 calculation.

       F.   Not a Basis to Withdraw

       The defendant understands that she will have no right to

 withdraw from this agreement or withdraw her guilty plea if she

 disagrees, in any way, with the guideline range determined by the

 Court, even if that guideline range does not incorporate the parties’


                                Page 25 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.69 Filed 05/06/21 Page 26 of 35




 recommendations in paragraphs 8.B, 8.C, or 8.D. The government

 likewise has no right to withdraw from this agreement if it disagrees

 with the guideline range determined by the Court.

 9.    Imposition of Sentence

       A.    Court’s Obligation

       The defendant understands that in determining her sentence, the

 Court must calculate the applicable guideline range at sentencing and

 must consider that range, any possible departures under the sentencing

 guidelines, and the sentencing factors listed in 18 U.S.C.   §   3553(a), and

 apply any applicable mandatory minimums.

       B.   Imprisonment

             1.   Recommendation

       Under Federal Rule of Criminal Procedure 11(c)(1)(B), the

 government will recommend that defendant be sentenced to a term of

 imprisonment no higher than the low end of the applicable Sentencing

 Guidelines range, provided that the offense level used by the Court to

 determine that range is 24 or higher prior to the application of any

 departure under USSG Section 5K1.1.




                               Page 26 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.70 Filed 05/06/21 Page 27 of 35




             2.   No Right to Withdraw

       The government’s recommendation in paragraph 9.B.1 is not

 binding on the Court. The defendant understands that she will have no

 right to withdraw from this agreement or withdraw her guilty plea if

 the Court decides not to follow the government’s recommendation. The

 government likewise has no right to withdraw from this agreement if

 the Court decides not to follow the government’s recommendation. If,

 however, the Court rejects or purports to reject any other term or terms

 of this plea agreement, the government will be permitted to withdraw

 from the agreement.

       C.   Supervised Release

             1.   Recommendation

       Under Federal Rule of Criminal Procedure 11(c)(1)(B), the parties

 recommend that the Court impose a three-year term of supervised

 release.

            2.    No Right to Withdraw

       The parties’ recommendation is not binding on the Court. The

 defendant understands that she will have no right to withdraw from

 this agreement or withdraw her guilty plea if the Court decides not to



                               Page 27 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.71 Filed 05/06/21 Page 28 of 35




 follow the parties’ recommendation. The defendant also understands

 that the government’s recommendation concerning the length of the

 defendant’s sentence of imprisonment, as described above in paragraph

 9.B.1, will not apply to or limit any term of imprisonment that results

 from any later revocation of the defendant’s supervised release.

       D.       Fines

       The parties do not recommend the imposition of a fine in this

 matter.

       E.       Restitution

       The parties recommend, pursuant to 18 U.S.C.              §   3663A(c)(3)(B),

 that restitution should not be ordered because “determining complex

 issues of fact related to the cause or amount of the victim’s [the bank’s]

 losses would complicate or prolong the sentencing process to a degree

 that the need to provide restitution to any victim is outweighed by the

 burden on the sentencing process.”

       F.       Forfeiture

       The defendant agrees, pursuant to 18 U.S.C.           §   982(a)(2), and 18

 U.S.C.   §   981(a)(1)(C) with 28 U.S.C.   §   2461(c), to forfeit all property

 constituting, or derived from, proceeds she obtained, directly or



                                  Page 28 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.72 Filed 05/06/21 Page 29 of 35




 indirectly, as the result of her violation of 18   U.S.C. §   1349 including,

 but not limited to, a forfeiture money judgment in the amount of

 $3,381,355.26.

       The defendant agrees to the entry of one or more orders of

 forfeiture, including the entry of a Preliminary Order of Forfeiture,

 incorporating the forfeiture of the above referenced property following

 her guilty plea, upon application by the United States as mandated by

 Federal Rule of Criminal Procedure 32.2. The defendant agrees that

 the forfeiture order will become final as to the defendant at the time

 entered by the Court.

       The defendant knowingly, voluntarily, and intelligently waives

 any challenge to the above-described forfeiture based upon the

 Excessive Fines Clause of the Eighth Amendment to the United States

 Constitution.

       The defendant acknowledges that she understands that the

 forfeiture of assets is part of the sentence that may be imposed in this

 case and waives her right to challenge any failure by the court to advise

 her of her rights with respect to forfeiture, set forth in Federal Rule of

 Criminal Procedure 11(b)(1)(J). The defendant also expressly waives her


                                Page 29 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.73 Filed 05/06/21 Page 30 of 35




 right to have a jury determine the forfeitability of her interest in the

 above identified property, as provided by Rule 32.2(b)(5).

       The defendant further waives the requirements of Federal Rules

 of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture

 in the charging instrument, pronouncement of the forfeiture at

 sentencing, and incorporation of the forfeiture in the judgment.

       The defendant agrees to hold the United States, its agents and

 employees, harmless from any claims whatsoever in connection with the

 seizure and forfeiture of any property referenced above.

       G.   Special Assessment

       The defendant understands that she will be required to pay a

 special assessment of $100, due immediately upon sentencing.

 10.   Appeal Waiver

       The defendant waives any right she may have to appeal her

 conviction on any grounds. If the defendant’s sentence of imprisonment

 does not exceed the top of the guideline range determined by the Court,

 the defendant also waives any right she may have to appeal her

 sentence on any grounds.




                               Page 30 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.74 Filed 05/06/21 Page 31 of 35




 11.     Collateral Review Waiver

        The defendant retains the right to raise claims alleging ineffective

 assistance of counsel, as long as the defendant properly raises those

 claims by collateral review under 28   U.s.c. §   2255. The defendant also

 retains the right to pursue any relief permitted under 18    u.s.c.
 §   3582(c), as long as the defendant properly files a motion under that

 section. The defendant, however, waives any other right she may have

 to challenge her conviction or sentence by collateral review, including,

 but not limited to, any right she may have to challenge her conviction or

 sentence on any grounds under 28     u.s.c. § 2255, 28 U.5.C. §   2241, or

 Federal Rule of   civil Procedure 59 or 60.

 12.    Consequences of Withdrawal of Guilty Plea or Vacation of
        Judgment

        If the defendant is allowed to withdraw her guilty plea, or if the

 defendant’s conviction or sentence under this agreement is vacated, the

 government may reinstate any charges against the defendant that were

 dismissed as part of this agreement and may file additional charges

 against the defendant relating, directly or indirectly, to any of the

 conduct underlying the defendant’s guilty plea or any relevant conduct.

 If the government reinstates any charges or files any additional charges

                                 Page 31 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.75 Filed 05/06/21 Page 32 of 35




 as permitted by this paragraph, the defendant waives herright to

 challenge those charges on the ground that they were not filed in a

 timely manner, including any claim that they were filed after the

 limitations period expired.

 13.   Use of Withdrawn Guilty Plea

       The defendant agrees that if she is permitted to withdraw her

 guilty plea for any reason, she waives all of her rights under Federal

 Rule of Evidence 410, and the government may use her guilty plea, any

 statement that the defendant made at her guilty plea hearing, and the

 factual basis set forth in this agreement, against the defendant in any

 proceeding. The defendant’s waiver of all rights under Federal Rule of

 Evidence 410 will be effective upon defendant’s execution of this

 agreement.

 14.   Parties to Plea Agreement

       This agreement does not bind any government agency except the

 United States Department of Justice, Criminal Division, Fraud Section.

 15.   Scope of Plea Agreement

       This plea agreement is the complete agreement between the

 parties and supersedes any other promises, representations,



                               Page 32 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.76 Filed 05/06/21 Page 33 of 35




 understandings, or agreements between the parties concerning the

 subject matter of this agreement that were made at any time before the

 guilty plea is entered in court. Thus, no oral or written promises made

 by the government to the defendant or to the attorney for the defendant

 at any time before the defendant pleads guilty are binding except to the

 extent they have been explicitly incorporated into this plea agreement.

 If the parties have entered, or subsequently enter, into a written proffer

 or cooperation agreement, though, this plea agreement does not

 supersede or abrogate the terms of that agreement. This plea

 agreement also does not prevent any civil or administrative actions

 against the defendant, or any forfeiture claim against any property, by

 the United States or any other party.




                               Page 33 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.77 Filed 05/06/21 Page 34 of 35




 16.   Acceptance of Agreement by Defendant

       This plea offer expires unless it has been received, fully signed, by

 5:00 PM on April 14, 2021. The government may withdraw from this

 agreement at any time before the defendant pleads guilty.



 DANIEL S. KAHN
 Acting Chief
 Fraud Section, Criminal Division
 United States Department of Justice



 JASON M. COVERT
 KEVIN LOWELL
 Trial Attorneys


 Dated: 5/6/2021


 By signing below, the defendant and her attorney agree that the

 defendant has read or been read this entire document, has discussed it

 with her attorney, and has had a full and complete opportunity to

 confer with her attorney. The defendant further agrees that she

 understands this entire document, agrees to its terms, has had all of her

 questions answered by her attorney, and is satisfied with her attorney’s

 advice and representation.



                                 Page 34 of 35
Case 2:21-cr-20256-LVP-DRG ECF No. 11, PageID.78 Filed 05/06/21 Page 35 of 35




  Rees Morg~n                           YiHou Han
                                                   I
  Attorney for Defen~üant               Defendant

 Dated:




                               Page 35 of 35
